PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/164,343
Filing Date: 25 May 2016
Appellant(s): MasterCard International Incorporated



__________________
Daniel M. Fitzgerald
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 25, 2022.

This is in response to the Appeal Brief filed March 25, 2022 appealing from the Office Action mailed on October 26, 2021 and the claims submitted on June 30, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 26, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following is a list of claims that are rejected and pending in the application:
Claims are rejected under 35 USC 101.
Claims are rejected under 35 USC 103 as being unpatentable over Coppinger (20130117087) in view of Kim (2012/0179531).

(2) Response to Argument

Rejections under 35 USC 101

Argument A:  Appellant respectfully submits that Claim 1 does not fall into any of the enumerated sub-groupings because Claim 1 simply does not recite human activity.

Examiner respectfully disagrees. The claims fall under certain methods of human activity, specifically
commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing of sales activities or Behaviors, and business relations. The method of authenticating a user by matching the coupon code to a particular user using generic computing technology is a sales activity. The decision point of whether to issue the authentication challenge fails under the mental process category as well. See CyberSource v. Retail Decisions, Inc., 664 Fad 1366, 1375, 99 USPOQ2d 1696, 1694 (Fed. Cir. 2011}. As such the rejection has been maintained.

Furthermore, the claims are similar to  Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); which states "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Similarly, the instant claims are directed to extending an authenticating challenge when it is determined that the reward redemption flag is not set (information is collected, analyzed and displayed). This represents observations, evaluations, judgments, and opinions because a cashier can authenticate a customer by observing/ verifying the name assigned on a coupon with an identification card of a customer. 

See also MPEP 2106.4. “Performing a mental process in a computer environment. An example of a case identifying a mental process performed in a computer environment as an abstract idea is Symantec Corp., 838 F.3d at 1316-18, 120 USPQ2d at 1360. In this case, the Federal Circuit relied upon the specification when explaining that the claimed electronic post office, which recited limitations describing how the system would receive, screen and distribute email on a computer network, was analogous to how a person decides whether to read or dispose of a particular piece of mail and that "with the exception of generic computer-implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper". 838 F.3d at 1318, 120 USPQ2d at 1360. Another example is FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 120 USPQ2d 1293 (Fed. Cir. 2016). The patentee in FairWarning claimed a system and method of detecting fraud and/or misuse in a computer environment, in which information regarding accesses of a patient’s personal health information was analyzed according to one of several rules (i.e., related to accesses in excess of a specific volume, accesses during a pre-determined time interval, or accesses by a specific user) to determine if the activity indicates improper access. 839 F.3d. at 1092, 120 USPQ2d at 1294. The court determined that these claims were directed to a mental process of detecting misuse, and that the claimed rules here were "the same questions (though perhaps phrased with different words) that humans in analogous situations detecting fraud have asked for decades, if not centuries." 839 F.3d. at 1094-95, 120 USPQ2d at 1296.”


Argument B: The recitations leverage specific computer functionality to overcome technical problems in the conventional system.

Examiner respectfully disagrees. Per the MPEP 2106.05 (a) “If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.” 

Furthermore, not only do the claims presented in this application involve a “verification computing device;" and “memory” “client system” and  processing component” and “non-transitory computer-readable storage device” which are all generic computing devices, the specification discloses a special purpose microprocessor that functions as a general purpose microprocessor. A mere allegation of a special purpose microprocessor does not  transform the claim into eligible subject matter.
The Court was clear in Electric Power Group, LLC v. Alstom, 830 F. 3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016) that the important distinction to draw regarding the decision in Enfish and how it relates to any claimed subject matter in question is that the focus of the claims need be on an improvement in computers as tools, not just on abstract ideas that use computers as tools. (See Electric Power Group at 8. "The claims here are unlike the claims in Enfish. There, we relied on the distinction made in Alice between, on one hand, computer-functionality improvements and, on the other, uses of existing computers as tools in aid of processes focused on “abstract ideas” (in Alice, as in so many other § 101 cases, the abstract ideas being the creation and manipulation of legal obligations such as contracts involved in fundamental economic practices). Enfish, 822 F.3d at 1335-36; see Alice, 134 S. Ct. at 2358-59. That distinction, the Supreme Court recognized, has common-sense force even if it may present line-drawing challenges because of the programmable nature of ordinary existing computers. In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but on a specific improvement—a particular database technique—in how computers could carry out one of their basic functions of storage and retrieval of data. Enfish, 822 F.3d at 1335-36; see Bascom, 2016 WL 3514158, at *5; cf Alice, 134 S. Ct. at 2360 (noting basic storage function of generic computer). The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”) (emphasis added)
Based on these findings of fact, the claimed subject matter at best is using a general purpose computer as a tool, but fails to provide any improvement to said computer. The Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Appellant's arguments to the contrary are considered to be non-persuasive.
Finally, the Examiner notes that as per Bancorp (Bancorp Services v. Sun Life, 687 F.3d 1266, 103 U.S.P.Q.2d 1425 (Fed. Cir. 2012)), the Court iterated the following:
"At its most basic, however, a "computer" is "an automatic electronic device for performing mathematical or logical operations." 3 Oxford English Dictionary 640    (2d ed. 1989). As the Supreme Court has explained, "[a] digital computer...operates on data expressed in digits, solving a problem by doing arithmetic as a person would do it by head and hand." Benson, 409 U.S. at 65. Indeed, prior to the information age, a "computer" was not a machine at all; rather, it was a job title: "a person employed to make calculations." Oxford English Dictionary, supra. Those meanings conveniently illustrate the interchangeability of certain mental processes and basic digital computation, and help explain why the use of a computer in an otherwise patent-ineligible process for no more than its most basis function -making calculations or computations - fails to circumvent the prohibition against patenting abstract ideas and mental processes. As we have explained, "[s]imply adding a 'computer aided' limitation to a claim covering an abstract concept, without more, is insufficient to render the claim patent eligible." Dealertrack, Inc. v Huber, 674 F.3d 1315 (Fed. Cir. 2012). To salvage an otherwise patent-ineligible process, a computer must be integral to the claimed invention, facilitating the process in a way that a person making calculations or computations could not. See SiRF Tech., Inc. v. Int'l Trade Comm'n, 601 F.3d 1319, 1333 (Fed. Cir. 2010)("In order for the additional of a machine to impose a meaningful limit on the scope of the claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations.").
The Examiner notes that the claimed subject matter could clearly be performed by a human user via a manual and/or mental process, or with pen and paper, and performing said operations on a general-purpose computer at best ties the abstract idea(s) to an online environment. And while implementing the claimed subject matter on a computer may speed up the process, these gains in speed are at best from the capabilities of a general-purpose computer, rather than the patented method itself. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed Cir. 2012)    ("[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter."). And as in FairWarning (FairWarning IP, LLC v.Iatric Systems, _F.3d_, 120 U.S.P.Q.2d 1293 (Fed. Cir. 2016)), the Court was clear in FairWarning that "[...] As we have explained, "the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter." Bancorp Servs., 687 F.3d. at 1278."
Based on these findings of fact, the examiner considers Appellant's argument to be non-persuasive.
Argument C: Claim 1 recites additional elements that improve upon this conventional technology by
eliminating these problems of latency and erroneous authentication in certain cases.

Examiner respectfully disagrees. The Examiner notes that this claim of significantly more is not representative of an “actual” improvement to the technology itself, but at best is an improvement to the business method or abstract idea itself. in fact. Appellant can provide no tangible findings that there was actually anything different and/or improved in the instant system compared to prior “conventional systems”, other than a mere allegation and unsubstantiated, conclusory statement that the instant invention improves
existing systems and is significantly more than using automating a menial process. However, the Examiner
respectfully notes that the features of the claimed invention (i.e. associating codes} does not represent an
improvement, it is merely performing operations with a device. The Appellant cannot point to anything that was specifically done ether in the claimed subject matter, the specification, or provided reasoning to show how this is significant more or provides an improvement to the technology of the conventional system implementation. Moreover, the Examiner respectfully notes that the needed "Improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even
improved function, but rather a specific and actual improvement to the machine itself is needed. Based on
these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and
Appellant’s arguments to the contrary are considered to be non-persuasive.


Argument D: With that said, even assuming for the sake of argument that the pending claims are directed to an abstract idea (which Appellant does not concede), the claims are directed to something "significantly more" than the idea itself.

Examiner respectfully disagrees. The claim recites one additional element: that is a verification computing device that is used to perform the receiving determining steps and transmitting steps. The computing device
in all steps is recited at a high level of generality, i.e., as a generic computing device performing a generic
computer function of processing data (associating data with a user and determining whether the data requires additional authentication). This generic computing device limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea. Furthermore, the steps in the claims amount to no more than data gathering and only generally link the use of the judicial
exception to a particular technological environment or field of use.

Argument E: Claim 1 recites other than well-understood, routine, or conventional activities at least with respect to authenticating a candidate cardholder by adding a unique, non-obvious, and useful functionality to a unique reward code previously provided to a cardholder for a completely different purpose, such that the unique reward serves as a substitute for a step-up challenge to verify/authenticate the identity of the suspect consumer, thereby eliminating (i) an additional active step to communicate between the authentication computer systems with a mobile device of the suspect consumer in the midst of the payment transaction and (ii) the waiting time required by a conventional authentication computer system to receive a response with additional information from the suspect consumer to authenticate the suspect consumer before the payment transaction is finalized.

The Examiner notes that this claim of not being directed to well understood, routine or conventional  activities is not representative of an "actual" improvement to the technology itself, but at best is an improvement to the business method or abstract idea itself. In fact. Appellant can provide no tangible findings that there was actually anything different and/or improved in the instant system compared to prior "conventional systems", other than a mere allegation and unsubstantiated, conclusory statement that the instant invention improves existing systems and is significantly more than using data association within the computing environment. However, the Examiner respectfully notes that the features of the claimed invention do not represent an improvement, it is merely performing operations with a device. The Appellant cannot point to anything that was specifically done either in the claimed subject matter, the specification, or provided reasoning to show how this is significantly more or provides an improvement to the technology of the conventional system implementation. Moreover, the Examiner respectfully notes that the needed "improvement" in terms of patent eligibility is not one resulting from programming a generic processor to perform a different (or even improved) function, but rather a specific and actual improvement to the machine itself is needed. Based on these findings of fact, the Examiner contends the claims are indeed directed towards an abstract idea and Appellant’s arguments to the contrary are considered to be non-persuasive.




Rejections under 35 USC 103 

Argument F: Coppinger does not describe or suggest piggybacking on the use of the instrument to authenticate a payment transaction made with a different instrument (payment card), or a system programmed to bypass an authentication challenge in response to a signal indicating the use of the instrument, as recited in Appellant's Claim 1.

Examiner has not found that the claims require “piggybacking on the use of the instrument to authenticate a payment transaction made with a different instrument (payment card)” as stated in the appeal brief. However, Coppinger teaches  in paragraph [0063] “On receiving the transaction information from either the merchant POS device 110 or the payment gateway 125, the loyalty gateway 130 determines whether the read transaction instrument has been enrolled (step 210) in the merchant's loyalty campaign. If the loyalty gateway 130 determines that the transaction instrument has been enrolled (step 215), a flag is returned indicating that the transaction instrument has already been enrolled with either the present merchant or another merchant (step 220).”

Argument G: More specifically, no combination of Coppinger and Kim describes or suggests, in response to receiving an authentication request message and prior to completing a payment transaction, perform one of: (A) in response to identifying that a reward redemption flag has a not-set status, i) transmitting an authentication challenge to a candidate cardholder, the authentication challenge requesting the candidate cardholder to transmit to a verification computing device additional cardholder information associated with the candidate cardholder, ii) receiving, from the candidate cardholder, the additional cardholder information in response to the authentication challenge, and iii) determining whether the candidate cardholder is an authentic cardholder based on the additional cardholder information received in response to the authentication challenge, and (B) in response to identifying that the reward redemption flag has a set status, i) bypassing the authentication challenge and ii) determining that the candidate
cardholder is the authentic cardholder.

Examiner respectfully disagrees.  Also noted: Limitations in independent claims 1, 10 and 19 constitute conditional method steps. “If the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be  performed.” (See MPEP 2111.04, Il) which states “For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim.” Therefore, contingent steps found in claims 21, 22, 24 and 27 that depend from conditional steps which are not required to be performed, do not have patentable weight.
	Additionally, (Kim [0026][0027]): Accordingly, additional authentication and verification of the transaction may be necessary, preferably in the presence of the provider (which includes their representatives such as their employees, agents, etc.) “Alternatively, if the user received the electronic confirmation message on user's computer, he may print it out and bring it to the provider's place of business 230 which is a form of transmitting the information). As will be appreciated, the confirmation message 217 may be presented to the provider 230 in any of a wide variety of ways without departing from the scape of the invention.” The instant specification teaches that the authentication challenge can be “a challenge question, or any other form that requires candidate cardholder to perform an action to confirm his or her identity [0023]).” It is the Examiner's position that providing the confirmation to the computing device (which can be by various non limiting means, as stated in the reference) confirms identity.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RASHIDA R SHORTER/Examiner, Art Unit 3681                                                                                                                                                                                                        
Conferees:
/BRITTNEY N MILLER/RQAS, OPQA                
                                                                                                                                                                                        /HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.